                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KATY MANLEY,                                  )
                                              )
       Plaintiff,                             )
                                              )              No. 18 C 7101
       v.                                     )
                                              )              Judge Jorge L. Alonso
HAIN CELESTIAL GROUP, INC.,                   )
                                              )
       Defendant.                             )

                         MEMORANDUM OPINION AND ORDER

       Feeling defrauded by a sunscreen label that directed her to “SHAKE WELL” rather than

“SHAKE VIGOROUSLY for 10 seconds,” plaintiff Katy Manley (“Manley”) filed against

defendant Hain Celestial Group, Inc. (“Hain”) a six-count complaint asserting claims for

violation of the Illinois Consumer Fraud and Deceptive Trade Practices Act, breach of express

and implied warranties, negligent misrepresentation and unjust enrichment. 1 Defendant moves

to dismiss. For the reasons set forth below, the Court grants the motion to dismiss.




1
  The Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332(d)(2). Plaintiff has
alleged that there are “thousands” of class members (Complt. ¶ 39) and that the amount in
controversy exceeds $5,000,000.00 (Complt. ¶ 9). Named plaintiff Manley is a citizen of Illinois
(Complt. ¶ 12), and defendant is a citizen of Delaware (its state of incorporation) and New York
(the location of its principal place of business) (Complt. ¶ 13). Thus, at least one plaintiff is “a
citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).
I.       BACKGROUND

         The following facts are from plaintiff’s complaint, and the Court takes them as true.

         On May 7, 2018, plaintiff paid $9.99 at TJ Maxx for a bottle of “Alba Botanica Very

Emollient Mineral Spray Sunscreen” (the “Product”), which was manufactured by defendant.

The label on the front of the Product said, “SPF 35.” The label on the back of the Product

included “Directions,” which stated, “SHAKE WELL before use.” (Complt. ¶ 25). Plaintiff

alleges the label failed “to warn the consumer about . . . the importance of shaking the product

vigorously for at least ten seconds and blending the Product well into the skin after spraying it on

as one would with traditional, non-spray sunscreen lotion.” (Complt. ¶ 25).

         Plaintiff also alleges that defendant’s website states the following with respect to the

Product:

         Broad spectrum mineral sunscreen protection is easily applied with this air-
         powered, earth-friendly spray. Fragrance free formula helps protect against
         sunburn, skin cancer and premature signs of aging and is ideal for sensitive skin.
         Can conveniently be sprayed on at any angle and rubs in fast.

(Complt. ¶ 21) (emphasis in original).

         On May 28, 2018, plaintiff “applied and reapplied the Product as instructed on the label

but was unaware of the need to shake the product vigorously for at least ten seconds and to blend

it well into her skin after applying it.” (Complt. ¶ 33). Plaintiff suffered severe sunburn.

Plaintiff alleges that “[h]ad [she] known at the time of purchase that the Product did not provide

adequate sun protection even when used as directed, she would not have purchased it.” (Complt.

¶ 35).

         Plaintiff alleges that the Product has received “hundreds of complaints” in reviews on

Amazon.com. (Complt. ¶ 29). In Amazon.com reviews, people complained that, among other




                                                   2
things, the product “goes on like white face paint” and that their skin burned while using the

product. 2

        At some point after plaintiff purchased the Product, defendant changed the label it uses

on Alba Botanica Very Emollient Mineral Spray Sunscreen. The new label contains different

directions. Specifically, the new directions say, “SHAKE VIGOROUSLY for 10 seconds before

use.” (Complt. ¶ 20).

        Based on these allegations, plaintiff asserts six claims, and defendant moves to dismiss

them all.

II.     STANDARD ON A MOTION TO DISMISS

        The Court may dismiss a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure if the plaintiff fails “to state a claim upon which relief can be granted.” Fed.R.Civ.P.

12(b)(6). Under the notice-pleading requirements of the Federal Rules of Civil Procedure, a

complaint must “give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). A complaint need not provide detailed factual allegations, but

mere conclusions and a “formulaic recitation of the elements of a cause of action” will not

suffice. Twombly, 550 U.S. at 555. To survive a motion to dismiss, a claim must be plausible.

Ashcroft v. Iqbal, 556 U.S. 662 (2009). Allegations that are as consistent with lawful conduct as




2
  The Court assumes plaintiff’s counsel, by putting these allegations in the complaint and by
relying on the content of the reviews in the brief (pages 10-11), has complied with their
obligations under Rule 11(b)(3) (“By presenting to the court a pleading, written motion or other
paper . . . an attorney . . . certifies that to the best of the person’s knowledge, information, and
belief, formed after inquiry reasonable under the circumstances: . . . (3) the factual contentions
have evidentiary support or, if specifically so identified, will likely have evidentiary support after
a reasonable opportunity for further investigation or discovery[.]) (emphasis added).

                                                  3
they are with unlawful conduct are not sufficient; rather, plaintiffs must include allegations that

“nudg[e] their claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

       In considering a motion to dismiss, the Court accepts as true the factual allegations in the

complaint and draws permissible inferences in favor of the plaintiff. Boucher v. Finance Syst. of

Green Bay, Inc., 880 F.3d 362, 365 (7th Cir. 2018). Conclusory allegations “are not entitled to

be assumed true,” nor are legal conclusions. Iqbal, 556 U.S. at 680 & 681 (noting that a “legal

conclusion” was “not entitled to the assumption of truth[;]” and rejecting, as conclusory,

allegations that “‘petitioners ‘knew of, condoned, and willfully and maliciously agreed to subject

[him]’ to harsh conditions of confinement”). The notice-pleading rule “does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at

678-679.

       Pursuant to Rule 9(b) of the Federal Rules of Civil Procedure, the “circumstances

constituting fraud” must be alleged with particularity. Fed.R.Civ.P. 9(b).

III.   DISCUSSION

       A.      Plaintiff’s claims for consumer fraud and unjust enrichment

       In Count I, plaintiff asserts that defendant violated the Illinois Consumer Fraud and

Deceptive Trade Practices Act (“ICFA”), 815 ILCS 505/1 et seq. To state a claim, plaintiff must

allege: “(1) a deceptive act or practice by the defendant; (2) the defendant’s intent that the

plaintiff rely on the deception; (3) the occurrence of the deception in the course of conduct

involving trade or commerce, and (4) actual damage to the plaintiff (5) proximately caused by

the deception.” Avery v. State Farm Mut. Auto. Ins. Co., 216 Ill.2d 100, 180 (Ill. 2005).

       Defendant moves to dismiss, and plaintiff, in her response brief, clarifies what her claim

is and what it is not. “[T]his case is about Defendant’s practice of omitting material facts,”




                                                 4
namely “that the sunscreen would not provide adequate protection unless the consumer takes the

unusual step of vigorously shaking the aerosol aluminum bottle for at least ten seconds.” (Plf.

Brief at 1). Plaintiff notes the case is not about rubbing the product into the skin. Specifically,

she states, “no amount of rubbing after the product is applied would prevent burns if the product

is not properly mixed before it is sprayed.” (Plf. Brief at 2). Plaintiff’s claim is that defendant

violated the ICFA by omitting from its label the fact that the product needed to be shaken

vigorously for ten seconds in order to work. (Plf. Brief at 3 (“This case is about an omission of

material fact, which is actionable under the ICFA.”) and 4 (“Plaintiff’s claim is that if the

product is not shaken properly it is ineffective”)).

       Defendant moves to dismiss the ICFA claim, arguing plaintiff has not alleged that the

omitted information was material and arguing the omission is not deceptive. An omission is

material only “where a buyer would have acted differently knowing the information.” Connick

v. Suzuki Motor Co., Ltd., 174 Ill.2d 482, 505 (Ill. 1996). In Connick, where plaintiff had alleged

defendant failed to disclose safety problems of which it was aware, the omission was material

because plaintiff “would not have purchased the vehicles if [defendant] had disclosed the

[product’s] safety risk.” Connick, 174 Ill.2d 505.

       Here, plaintiff argues that she has alleged materiality by alleging “[h]ad [she] known at

the time of purchase that the Product did not provide adequate sun protection even when used as

directed, she would not have purchased it.” (Complt. ¶ 35). That allegation does not make the

alleged omission material, though, because the alleged omission is different. Plaintiff is not

claiming defendant should have said on its label, “This product does not work when used as

directed.” Nor is she claiming defendant omitted entirely directions to shake the Product before

use. Instead, plaintiff alleges that the Product she purchased contained directions to “SHAKE




                                                  5
WELL before using.” The alleged omission is that a consumer must “SHAKE VIGOROUSLY

for ten seconds.” For the alleged omission to have been a material omission, plaintiff must

allege she would not have purchased the product had she known she would need to “SHAKE

VIGOROUSLY for ten seconds before using.” She has not so alleged.

       Nor has plaintiff alleged defendant intended her to rely on the alleged deception, which is

the second element of her ICFA claim. Avery, 216 Ill.2d at 180. Plaintiff has not plausibly

alleged that defendant intended consumers to rely on the “SHAKE WELL” language. Plaintiff’s

theory seems to be that there is a vast difference between the two directions at issue in this case.

Plaintiff seems to think that a consumer is willing to purchase a product that requires her to

“SHAKE WELL” but that to require her to “SHAKE VIGOROUSLY for ten seconds” is a

bridge too far. Her theory seems to be that defendant must have intended consumers to rely on

“SHAKE WELL,” because, if defendant had told consumers instead that they must “SHAKE

VIGOROUSLY for ten seconds,” consumers would not have purchased the sunscreen. Equally

conceivable, 3 though, is that defendant wanted to provide clear directions, because it wanted

consumers to purchase not just the first bottle, but many bottles in years to come. If, as plaintiff

alleges, the product works properly only if shaken properly, then defendant had a strong

incentive to give clear directions.   Although surely some products exist that a consumer need

purchase only once in her lifetime, sunscreen is not one of those products. Unless the sun stops

shining, a person who needs sunscreen will generally continue to need it in the future. This

means defendant had an incentive to direct consumers accurately as to the necessity of shaking.

If consumers have trouble getting the product to perform properly, they will stop buying it. If



3
  Allegations that are as consistent with lawful conduct as they are with unlawful conduct are not
sufficient; rather, plaintiffs must include allegations that “nudg[e] their claims across the line
from conceivable to plausible.” Twombly, 550 U.S. at 570.

                                                  6
the product works well, they may keep buying it. After all, the purpose of branding a product is

to make it easier for consumers to search for (and continue to purchase) a product. See Kraft

Foods Group Brands LLC v. Cracker Barrel Old Country Store, Inc., 735 F.3d 735, 739 (7th Cir

2013) (“Once the [brand’s] reputation for [quality] is created, the firm will obtain greater profits

because repeat purchases and word-of-mouth endorsements will add to sales and because

consumers will be willing to pay a higher price in exchange for a savings in search costs and an

assurance of consistent quality.”). Plaintiff has not plausibly alleged defendant intended

consumers to rely on having only to “SHAKE WELL,” so they would not be put off by the

requirement that they “SHAKE VIGOROUSLY for ten seconds.”

        Plaintiff’s claim is that whatever daylight exists between the directions defendant gave

her (“SHAKE WELL”) and what defendant gives now (“SHAKE VIGOROUSLY for ten

seconds”) constitutes fraud. The Court does not agree. The difference between the two

directions is, at best, that the first direction is a succinct version of the second, which is to say

easier to fit on a label. At worst, the difference is that the first is insufficiently specific, which is

not actionable under the ICFA. Toulon v. Continental Casualty Co., 877 F.3d 725, 740 (7th Cir.

2017) (“[A]t worst, . . . [defendant] could have given applicants more detailed information. This

is not sufficient to state a claim under ICFA.”); Phillips v. DePaul Univ., 385 Ill. Dec. 823, 834

(1st Dist. 2014) (no claim under ICFA where defendant’s information “could certainly have been

more specific” but where defendant made “no affirmative misrepresentation”).

        Defendant’s motion to dismiss is granted as to Count I. Count I is dismissed with

prejudice.

        In Count VI, plaintiff seeks relief for unjust enrichment. In that claim, too, plaintiff seeks

relief for defendant’s “omitting that the Product had to be shaken vigorously.” (Complt. ¶ 96).




                                                    7
The Seventh Circuit has held that, where a party fails to state a claim under the ICFA, she

necessarily fails to state a claim for unjust enrichment. Toulon, 877 F.3d at 741-42 (“We agree

with the district court that [plaintiff] failed to state a claim for unjust enrichment because she

failed to state a claim for fraud or for violation of the ICFA.”). Thus, the Court also dismisses

Count VI with prejudice.

       B.      Negligent misrepresentation

       In Count V, plaintiff asserts a claim for negligent misrepresentation. Plaintiff alleges

defendant “fail[ed] to ensure distribution of required application directions[,] unlawfully

concealing the dangerous problems associated with improper use of the Product.” (Complt. ¶

87).

       As defendant points out, plaintiff’s claim is barred by the Moorman doctrine, i.e., the

economic loss doctrine. Moorman Mfg. Co. v. National Tank Co., 91 Ill.2d 69, 88 (Ill. 1982)

(“[T]he UCC provides the proper framework for a purchaser’s recovery of economic losses.

Allowing an aggrieved party to recover under a negligence theory for solely economic damages

would constitute an unwarranted infringement upon the scheme provided by the UCC.”). As the

Illinois Supreme Court has explained:

       The Moorman doctrine is intended to preserve the distinction between tort and
       contract. . . . In essence, the economic loss, or commercial loss, doctrine denies a
       remedy in tort to a party whose complaint is rooted in disappointed contractual or
       commercial expectations.

Sienna Court Condominium Assoc. v. Champion Aluminum Corp., 129 N.E.3d 1112, 1119 (Ill.

2018) (citations omitted). Here, plaintiff seeks relief for disappointed commercial expections:

her sunscreen did not perform as she expected, and she wants her money back. Thus, her claim

is barred by the Moorman doctrine.




                                                  8
       Illinois recognizes an exception to the Moorman doctrine for negligent misrepresentation

by “one who is in the business of supplying information for the guidance of others in their

business transactions.” Moorman, 91 Ill.2d at 89 (citing Rozny v. Marnul, 43 Ill.2d 54 (1969)).

Plaintiff does not argue that defendant is in the business of providing information. Nor could

she. An allegation that a supplier of tangible goods provided information ancillary to the sale of

a product would not suffice. First Midwest Bank, N.A. v. Stewart Title Guar. Co., 218 Ill.2d 326,

339 (Ill. 2006) (“The focus of the negligent misrepresentation exception to the economic loss

doctrine must be on whether the defendant is in the business of supplying information as

opposed to providing something tangible. . . . In short, the negligent misrepresentation

exception to the Moorman doctrine is not applicable if the information supplied is merely

ancillary to the sale of a product.”) (citing Fireman’s Fund Ins. Co. v. SEC Donahue, Inc., 176

Ill.2d 160, 168-69 (Ill. 1997)).

       Instead, plaintiff argues she falls within an exception to the Moorman doctrine, because

she has alleged a physical injury: that she was sunburned. Plaintiff is correct that Illinois

recognizes an exception to the Moorman doctrine “where the plaintiffs sustained damage, i.e.,

personal injury or property damage, resulting from a sudden or dangerous occurrence.” In re:

Chicago Flood Lit’n, 176 Ill.2d 179, 199 (Ill. 1997) (emphasis in original) (citing Moorman, 91

Ill.2d at 86). That exception, however, is inapplicable here, because plaintiff is not seeking relief

for her sunburn. She seeks as damages the cost of the product (or the lesser price one might have

paid had one known about the ten-second shaking requirement). (Complt. ¶ 91) (“Plaintiff and

the Class would not have purchased the Product, or would not have paid the price they did, if the

true facts had been known.”). Plaintiff’s remedy is in contract, rather than tort law. Moorman,

91 Ill.2d at 86 (“Our conclusion that qualitative defects are best handled by contract, rather than




                                                  9
tort, law applies whether the tort theory involved is strict liability or negligence. Tort theory is

appropriately suited for personal injury or property damage resulting from a sudden or dangerous

occurrence of the nature described above. The remedy for economic loss, loss relating to

purchaser’s disappointed expectations due to deterioration, internal breakdown or nonaccidental

cause, on the other hand, lies in contract.”).

       Accordingly, defendant’s motion to dismiss is granted as to Count V. Count V is

dismissed with prejudice.

       C.      Breach of implied warranty

       In Count III, plaintiff asserts a claim for breach of implied warranty of merchantability,

and in Count IV, plaintiff asserts a claim for breach of implied warranty of fitness for a particular

purpose.

       “Unless excluded or modified (Section 2-316), a warranty that the goods shall be

merchantable is implied in a contract for their sale if the seller is a merchant with respect to

goods of that kind.” 810 ILCS 5/2-314(1) (emphasis added). To be merchantable, goods “must

be . . . fit for the ordinary purposes for which such goods are used.” 810 ILCS 5/2-314(2)(c).

An implied warranty for particular purpose is different. “Where the seller at the time of

contracting has reason to know any particular purpose for which the goods are required and that

the buyer is relying on the seller’s skill or judgment to select or furnish suitable goods, there is

unless excluded or modified under the next section an implied warranty that the goods shall be fit

for such purpose.” 810 ILCS 5/2-315 (emphasis added). The comments to the UCC describe the

difference between these two types of implied warranties:

       A ‘particular purpose’ differs from the ordinary purpose for which the goods are
       used in that it envisages a specific use by the buyer which is peculiar to the nature
       of his business whereas the ordinary purposes for which goods are used are those
       envisaged in the concept of merchantability and go to uses which are customarily



                                                  10
       made of the goods in question. For example, shoes are generally used for the
       purpose of walking upon ordinary ground, but a seller may know that a particular
       pair was selected to be used for climbing mountains.

810 ILCS 5/2-315, Comment 2.

       The statutes for both implied warranties refer to contracts, and, under Illinois law, a claim

for breach of implied warranty is a contract claim requiring privity of contract. Szajna v.

General Motors Corp., 115 Ill.2d 294, 311 (Ill. 1986) (“The line of demarcation between

nonprivity and privity is best left at the point defined in Moorman between economic loss and

noneconomic loss. . . . We therefore decline to abolish the privity requirement in implied-

warranty economic-loss cases.”); see also Rothe v. Maloney Cadillac, Inc., 119 Ill.2d 288, 292

(Ill. 1988) (“In Swajna, we extensively discussed the UCC’s implied warranties. We concluded

that, with respect to purely economic loss, the UCC article II implied warranties give a buyer of

goods a potential cause of action only against his immediate seller. In reaching this conclusion

we particularly noted the UCC section 2-607 notice provisions, all of which clearly contemplate

a buyer-seller relationship. . . . Because there was no buyer-seller relationship between the

parties in the Swajna decision, we held that the plaintiff could not recover purely economic

losses under a UCC article II implied warranty theory.”); Voelker v. Porsche Cars North Amer.,

Inc., 353 F.3d 516, 525 (7th Cir. 2003) (“Under the law of Illinois, privity of contract is a

prerequisite to recover economic damages for breach of implied warranty. Therefore, because it

is undisputed that [plaintiff] lacks privity of contract with [defendant], this claim against

[defendant] was properly dismissed.”). In Swajna and Rothe, the Illinois Supreme Court held

that a buyer could sue only the seller, not the manufacturer, because privity of contract was

required. In those two cases and in Sienna Court, the Illinois Supreme Court declined invitations

to eliminate the privity requirement for implied warranties. Less than a year ago, in Sienna




                                                  11
Court, a case involving the implied warranty of habitability, the Illinois Supreme Court reiterated

the point, saying:

        The loss that can be recovered under the implied warranty of habitability is for
        disappointed commercial expectation, i.e., pure economic loss. As such, the
        implied warranty of habitability must be a creature of contract, not tort. . . . The
        purchaser of a newly constructed home may not pursue a claim for breach of an
        implied warranty of habitability against a subcontractor where there is no
        contractual relationship.

Sienna Court, 129 N.E.3d at 1121.

        It is no surprise, then, that defendant moves to dismiss plaintiff’s implied warranty claims

on the grounds that plaintiff is not in privity of contract with defendant, who manufactured the

Product but did not sell it to her. Plaintiff has alleged it was TJ Maxx, not defendant, who sold

the Product to her. Thus, defendant and plaintiff are not in privity of contract, and plaintiff

cannot state a claim for implied warranty.

        Nonetheless, plaintiff argues she falls within a “direct-dealing” exception to the privity

requirement. She argues she “had direct dealings with Defendant via its advertising and

marketing materials” and that she “had a direct relationship with Defendant’s retailers, who are

Defendant’s agents.” (Plf. Brief at 11). She argues that such allegations suffice due to the

“‘fact-intensive nature’ of the privity inquiry.” (Plf. Brief at 11). For that last proposition, she

cites Matter of L&S Industries, Inc., 989 F.2d 929, 932 (7th Cir. 1993), which is inapposite. In

that case, the Seventh Circuit was not describing as “fact-intensive” the straight-forward concept

of privity of contract. L&S, 989 F.2d at 932. It was describing privity for purposes of res

judicata. Id. at 932-33 (“Privity is an elusive concept. It is a descriptive term for designating

those with a sufficiently close identity of interests. Of course, this definition reveals very little

about the kinds of relationships that result in res judicata or, for that matter, the nature of our

review. Opinions have varied as to whether privity is a question of fact or a question of law.



                                                  12
This confusion apparently stems from the fact-intensive nature of the inquiry. . . . [T]he legal

authority of a party to act on behalf of a non-party in previous litigation may not be easily

characterized as factual or legal.”) (internal citations omitted). This case is not about res

judicata, and the L&S case has no bearing on this one.

       As for the “direct-dealing exception” itself, this Court’s job is to predict how the Illinois

Supreme Court would decide the issue. Nationwide Agribusiness Ins. Co. v. Dugan, 810 F.3d

446, 450 (7th Cir. 2015) (“As a federal court sitting in diversity jurisdiction, our task is to predict

how the Illinois Supreme Court would decide issues presented here.”); Allstate Ins. Co. v.

Menards, Inc., 285 F.3d 630, 637 (7th Cir. 2002) (“[W]e adhere today to the general rule,

articulated and applied throughout the United States, that, in determining the content of state law,

the federal courts must assume the perspective of the highest court in that state and attempt to

ascertain the governing substantive law on the point in question.”). This Court is not alone in

doubting the Illinois Supreme Court would recognize any exceptions to the requirement of

privity for implied warranty claims. See Caterpillar, Inc. v. Usinor Industeel, 393 F. Supp.2d

659, 678 (N.D. Ill. 2005) (“[I]t is far from certain that Illinois permits any exception to the

vertical privity requirement for breach of implied warranty in light of the decisions of the Illinois

Supreme Court in Rothe [citation omitted] and Swajna [citation omitted].”).

       Much as all roads once led to Rome, the cases that mention a “direct-dealing” exception

to the privity requirement under Illinois law seem to trace back to one case, Rhodes v. Pharmacal

Co. v. Continental Can Co., 72 Ill.App.2d 362 (1st Dist. 1966). In that case, obviously decided

long before Rothe, Swajna and Sienna Court, a plaintiff who purchased aerosol cans attempted to

hold the defendant manufacturer liable on an implied warranty theory even though plaintiff had

purchased the cans from a distributor. There, plaintiff alleged that its employees had met with




                                                  13
the manufacturer before production to discuss certain design issues. Rhodes, 72 Ill.App.2d at

365. The Appellate Court concluded that the buyer could sue the manufacturer on a third-party

beneficiary theory, given that the the buyer had worked directly with the manufacturer on

product specifications. The Appellate Court stated:

        Since the Uniform Commercial Code, effective in 1962, adopts the third-party
        beneficiary language in discussing the effect of express and implied warranties, it
        seems that this doctrine should be extended here to a situation where a seller
        makes a product for a user who is not a direct buyer, but with whom the seller had
        direct dealings.

Rhodes, 72 Ill.App.2d at 372 (emphasis added). Thus, the source of the asserted direct-dealing

exception to the privity rule is a case where the Appellate Court held a buyer was a third-party

beneficiary of an implied warranty between the manufacturer and the distributor, because the

buyer had dealt with the manufacturer directly as to the design of the product.

        Three years after Rhodes, the Illinois Supreme Court considered Rozny v. Marnul, 43

Ill.2d 54 (1969). There, a purchaser of a house tried to enforce an express warranty on a plat of

survey provided to the home’s previous owner. The Supreme Court noted that it was aware of

cases (including Rhodes) “which evidence the increasing disregard for the privity requirement

through continued expansion of the class of permissible plaintiffs under third-party beneficiary

doctrine” but declined to apply the reasoning. Rozny, 43 Ill.2d at 60 (“While plaintiffs also

invite us to treat this as a third-party beneficiary action and thus permit plaintiffs to sue as the

beneficiaries of an express written warranty contract between defendant and the builder, Nash, it

is clear that that contract was not made for the direct benefit of the plaintiffs as ‘direct benefit’

has been traditionally interpreted in connection with third party beneficiary actions.”). Instead,

the Illinois Supreme Court considered the issue to be one of misrepresentation under tort law.

Rozny, 43 Ill.2d at 62. Rozny, ultimately, became the basis for the exception to the Moorman




                                                  14
doctrine for negligent misrepresentation by a defendant who is in the business of supplying

information. Moorman, 91 Ill.2d at 89 (citing Rozny, 43 Ill.2d 54).

       Although Rozny was an express warranty case, the Illinois Supreme Court later said the

“holding [in Rozny] would a fortiori control where only an implied warranty is claimed.”

Altevogt v. Brinkoetter, 85 Ill.2d 44, 57 (Ill. 1981). In Altevogt, the Illinois Supreme Court

explained why the buyer could not be thought of as a third-party beneficiary. Altevogt, 85 Ill.2d

at 58 (“Illinois, as shown by [Carson Pirie Scott & Co. v. Parrett, 346 Ill. 252 (1931)], holds that

a third party is a direct rather than an incidental beneficiary only if the contracting parties have

manifested in their contract an intention to confer a benefit upon the third party.”).

       Subsequently, the Illinois Supreme Court has hammered home the necessity of privity in

claims for breach of implied warranty. Szajna, 115 Ill.2d at 311 (“We therefore decline to

abolish the privity requirement in implied-warranty economic-loss cases.”); Rothe, 119 Ill.2d at

292 (“the UCC article II implied warranties give a buyer of goods a potential cause of action

only against his immediate seller.”); Sienna Court, 129 N.E.3d at 1121 (no claim for breach of

implied warranty “where there is no contractual relationship”).

       Even if the direct-dealing, third-party beneficiary exception described in Rhodes survives,

it has no application to plaintiff’s claim. She does not allege that defendant manufactured the

product to her specifications but sold it to her through a middle man. Rather, plaintiff alleges she

picked it up off the shelf at a TJ Maxx. Nor does she allege she was a direct beneficiary of any

contract between defendant and TJ Maxx. Under Rozny and Altevogt, she would be, at best, an

incidental beneficiary.




                                                  15
       Illinois law requires privity of contract for claims of breach of implied warranty. Plaintiff

has not and cannot allege privity of contract between herself and defendant, so she cannot state a

claim for breach of implied warranty. Counts III and IV are dismissed with prejudice.

       D.      Breach of express warranty

       In Count II, plaintiff asserts a claim for breach of express warranty. “Express warranties

by the seller are created as follows: (a) Any affirmation of fact or promise made by the seller to

the buyer which relates to the goods and becomes part of the basis of the bargain creates an

express warranty that the goods shall conform to the affirmation or promise.” 810 ILCS 5/2-313.

       The Court agrees with defendant that plaintiff has not stated a claim. As plaintiff

explains her claim, defendant told consumers the Product “‘protect[s] against sunburn,’ with no

mention of the specific instructions provided on later versions of the product, i.e., the need to

shake ‘VIGOROUSLY’ for at least ten seconds prior to application.” (Plf. Brief at 9/Docket 22

at 10). Plaintiff’s complaint alleges the quoted language was displayed on defendant’s website,

which says the Product “helps protect against sunburn.” (Complt. ¶ 21). These allegations are

insufficient to state a claim for express warranty. As plaintiff has alleged her claim, it is not the

website language itself that is inaccurate. She does not claim the product failed to help protect

against sunburn in any case. Rather, plaintiff alleges the Product does not “help protect against

sunburn” unless it is vigorously shaken for ten seconds, a fact defendant omitted. Thus, what

plaintiff alleges is an omission, not an actionable affirmation.

       Furthermore, plaintiff has not alleged the promise was part of the basis of the bargain. In

her complaint, plaintiff does not allege the Product’s packaging said it “helps protect against

sunburn.” Instead, she alleges that language was on defendant’s website. (Complt. ¶ 21). The

problem, as defendant points out, is that plaintiff has not alleged that she ever saw the statement




                                                  16
on the website before making her purchase. Thus, plaintiff has failed to allege plausibly that the

information on defendant’s website was part of the basis of the bargain. See Felley v. Singleton,

705 N.E.2d 930, 934 (Ill. App. Ct. 2nd Dist. 1999) (“affirmations of fact made during a

bargaining process regarding the sale of goods are presumed to be part of the basis of the

bargain”).

       Finally, even if plaintiff had alleged an actionable affirmation, a claim for breach of

express warranty, like a claim for breach of implied warranty, requires privity of contract.

Collins Co., Ltd. v. Carboline Co., 125 Ill.2d 498, 516 (Ill. 1988) (noting its decision did not

“extend express warranties to nonprivity plaintiffs”). Nonetheless, privity can be found where an

express warranty is assigned. Collins, 125 Ill.2d at 507-8 (“[T]he assignee of a warrantee’s

rights under an express warranty, if the assignment is otherwise valid, succeeds to all those rights

and thus stands in privity with the warrantor.”). Plaintiff has not alleged any express warranty

was assigned to her.

       Accordingly, defendant’s motion to dismiss is granted as to plaintiff’s claim for breach of

express warranty. Count II is dismissed without prejudice.




                                                 17
IV.    CONCLUSION

       For the reasons set forth above, the Court grants defendant’s motion to dismiss [13]. The

Court dismisses Counts I, III, IV, V and VI with prejudice. The Court dismisses Count II

without prejudice. Plaintiff is granted 28 days in which to file an amended complaint should she

so choose. This case is set for a status hearing on November 13, 2019 at 9:30 a.m.


SO ORDERED.                                                ENTERED: September 30, 2019



                                                           ______________________
                                                           HON. JORGE ALONSO
                                                           United States District Judge




                                               18
